Citation Nr: 1456408	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction from a 30 percent rating to a 10 percent rating for the Veteran's service-connected left knee disability, effective July 1, 2009, was proper.

2.  Whether the reduction from a 30 percent rating to a 10 percent rating for the Veteran's service-connected right knee disability, effective July 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the  Veteran's file.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO assigned 30 percent disability ratings for the Veteran's service-connected left and right knee disabilities, effective from August 2004.  

2.  In February 2008, the Veteran filed a claim seeking increased ratings for his left and right knee disabilities, and in an October 2008 rating decision (accompanied by a November 2008 notice of the Veteran's procedural rights), the RO proposed reducing the Veteran's disability evaluations for both knee disabilities to 10 percent, stating that the 30 percent ratings awarded in December 2004 were erroneous.   

3.  In an April 2009 rating decision, the RO implemented the proposed reduction, effective as of July 1, 2009.  

4.  At the time of the reduction of the Veteran's benefits, his 30 percent disability ratings for his service-connected knee disabilities had been in effect for less than five years.  

5.  At the time of the reduction of the Veteran's benefits, the evidence reflected that the Veteran was entitled to no more than 10 percent ratings for each of his service-connected knee disabilities.  


CONCLUSIONS OF LAW

1.  The reduction from 30 percent to a 10 rating for a service-connected left knee disability, effective July 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.118, Diagnostic Code 5010, 5261 (2014).  

2.  The reduction from 30 percent to a 10 rating for a service-connected right knee disability, effective July 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.118, Diagnostic Code 5010, 5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   With regard to rating reductions, 38 C.F.R. § 3.105 sets forth certain procedural requirements that must be met, or the reduction is deemed void ab initio.  When these procedures are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)) (standards for review of evidence).  As discussed below, VA has complied with the appropriate procedural requirements.  Therefore, no further discussion of the VCAA with regard to this claim is required.

Propriety of Reduction

Applicable Case Law and Regulations

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); Brown v. Brown , 5 Vet. App. at 413, 420 (1993).  Parenthetically, the Board notes that for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be allowed an opportunity to participate in a personal hearing, with the request received within 30 days of the notice provided, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e), (i). After the allotted period, if no additional evidence has been submitted, final rating action will be taken, and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 30 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) , that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

The Veteran's knee disabilities have been evaluated pursuant to Diagnostic Code 5261, which outlines the rating criteria for limitation of knee flexion.

Inasmuch as the Veteran's has been diagnosed with knee arthritis, Diagnostic Code 5010 provides that arthritis due to trauma that is confirmed by x-ray findings should be rated as degenerative arthritis.  The criteria for rating degenerative arthritis provide that when established by x-ray findings, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codec, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Additionally, a rating based on x-ray findings will not be combined with ratings based on limitation of motion.

The rating criteria for knee impairments is outlined in 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Pursuant to Diagnostic Code 5260, limitation of knee flexion to 60 degrees is rated as noncompensable, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5261, limitation of knee extension to 5 degrees is rated as noncompensably disabling (0 percent disabling); limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Procedural History and Relevant Evidence
When the Veteran filed the increased rating claim in February 2008 from which his appeal stems, the Veteran had been in receipt of a 30 percent evaluation for each of his service-connected knee disabilities since August 2004, as he had been awarded these ratings by a December 2004 rating decision.  
After the Veteran filed his increased rating claim in February 2008, he underwent left knee surgery in April 2008, and he is in receipt of a temporary total rating for convalescence from this surgery from April 2008 through May 2008.
The Veteran underwent a VA examination in September 2008, during which he demonstrated full range of bilateral knee motion, with extension to 0 degrees and flexion to 140 degrees.  However, he had a moderate increase in pain on repetitive motion, and the VA examiner stated that quantified his functional loss as equating to an additional 5 degrees of limitation of extension, but stated that there was no additional functional limitation of flexion.  Instability testing of both knees revealed negative findings, and no other knee impairments outlined in the knee rating criteria were reported.  X-rays of the Veteran's knees were interpreted to reveal mild degenerative changes, and the VA examiner rendered a diagnosis of mild arthritis of the bilateral knees.
Based on these VA examination findings, in an October rating decision, the RO proposed to reduce the Veteran's bilateral knee disability ratings from 30 percent to 10 percent, noting that the December 2004 award of 30 percent ratings had been erroneous, as the 2004 VA examination performed prior to this decision also demonstrated noncompensable limitation of motion and no knee instability.  (Apparently, the 30 percent ratings had been awarded based on the rating specialist's misunderstanding of awards based on functional loss, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).)  The November 2008 notice accompanying this proposed action informed the Veteran of the reasons for the proposed reductions, specifically that the VA examinations conducted in 2004 and 2008 failed to reveal any compensable limitation of knee motion or other findings warranting his assigned ratings.  The notice further informed the Veteran of his right to submit additional evidence on this matter and request a personal hearing.  
The Veteran responded by submitting statements authored by his treating VA orthopedist, his treating VA nurse, his spouse, and himself, which all stated that the Veteran's knee disabilities had increased in severity, not improved.  Further, the Veteran asserted that the 2008 VA examination was inadequate, as the examination did not accurately reflect the severity of his knee impairments.  The statement authored by the Veteran's employer chronicled the significant amount of sick leave he had taken within the past year. 
In an April 2009 rating decision, the RO implemented the proposed rating reductions, reducing the Veteran's knee disability ratings to 10 percent for each knee, effective July 1, 2009, more than 60 days after the Veteran was notified of the reductions.  Later in April 2009, the Veteran requested a personal hearing regarding the reductions; however, the RO notified the Veteran that the 30-day time period for requesting such a hearing after he was notified of the proposed reductions in November 2008 had elapsed, and advised the Veteran that if he disagreed with the now implemented reductions, he could submit a notice of disagreement, which the Veteran submitted in May 2009.  Thereafter, the Veteran submitted a timely substantive appeal and requested to participate in a Board hearing.
Prior to the Veteran's participation in his Board hearing, which was held before the undersigned in September 2014, the Veteran underwent another VA examination of his knees in March 2014.  During this examination, the Veteran demonstrated noncompensable range of motion, with 0 degrees of extension bilaterally, and 120 degrees of flexion bilaterally.  On repetitive motion, the Veteran demonstrated an increase in pain, but no additional limitation of extension or flexion.  The examiner stated that the Veteran would not experience any additional limitation of motion as a result of pain, weakness, fatigability, incoordination, or repetitive use.  The Veteran's knees were further assessed as stable, as instability testing revealed negative results.  Further, the examiner noted that while the Veteran had a history of meniscal impairments (dislocated semilunar cartilage) resulting in pain, locking, and effusion into the joint, these meniscal impairments were addressed surgically in 2006 and 2008, and the examiner stated that the Veteran does not now have any symptoms related to that removed menisci.  
During his September 2014 Board hearing, the Veteran and his representative asserted that his bilateral knee disabilities had not improved, but rather increased in severity, and that the Veteran's 2008 knee surgery did not improve his knee disabilities, but rather removed meniscal cartilage, thereby increasing the severity of his left knee disability.
Analysis
As an initial matter, the Board notes that the Veteran had not been in receipt of the 30 percent rating, awarded effective August 2004, for five years or more when the RO proposed to reduce his ratings in October 2008, or when the reduction was implemented, effective July 2009.  Thus, the procedural requirements for ratings that have been in effect for less than five years are applicable to the instant analysis.
In that regard, the Board finds that the RO complied with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  Specifically, the October 2008 rating decision proposing the reduction was prepared setting forth all material facts and reasons, and the rating decision and accompanying notice were provided to the Veteran at his latest address of record.  The Veteran was advised that he had 30 days in which to request a personal hearing and 60 days to submit additional evidence to show that compensation payments should be continued at the present level.  Moreover, the rating decision implementing the proposed reduction was issued in April 2009, far beyond the required 60 days after the issuance of the October 2008 rating decision.  Further, the RO assigned an effective date of July 2009, which is the first day of the month following the 60 day time period after the issuance of the April 2009 rating decision implementing the reduction.  
As there are no procedural deficits that would render the reductions void ab initio, the next relevant inquiry is whether the VA examination performed in September 2008 revealed that the severity of the Veteran's knee disabilities did not warrant his assigned 30 percent ratings.  While the 2008 VA examination revealed results largely consistent with the Veteran's 2004 VA examination (upon which his 30 percent ratings were awarded), that is, neither examination showed any compensable limitation of motion or knee instability, the RO concluded that the 30 percent ratings had been awarded in error, based on a rating specialist's misunderstanding of the case law of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Indeed, the 2008 VA examination reflected no clinical findings upon which to predicate a rating higher than 10 percent pursuant to the rating criteria for knee impairments, as outlined in  38 C.F.R. § 4.71a, Diagnostic Codes 5656 through 5263.  The Veteran demonstrated full range of knee motion, and no knee instability, currently dislocated menisci, ankylosis, genu recurvatum, or impairment of the tibia or fibula.  The 2008 examination findings supported an award of a 10 percent rating, but not higher, either pursuant to Diagnostic Code 5010, which awards a 10 percent rating for x-ray findings of degenerative joint changes coupled with evidence of noncompensable, painful limitation of motion; or pursuant to Diagnostic Code 5258 for characteristic symptoms of removed menisci.   Significantly, only a single 10 percent rating may be awarded pursuant to either of these Diagnostic Codes, as the ratings both contemplate limitation of motion, thereby precluding combined ratings in violation of the prohibition against pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom).  Thus, at the time of the rating reduction, the evidence indicated that a 10 percent disability rating, but not higher, was warranted for each of the Veteran's bilateral knee disabilities; therefore, the reduction from 30 percent to 10 percent for each knee disability was supported by the evidence then of record.
With regard to the Veteran's submitted statements and his own assertions that his knee disabilities had not improved, but in fact had increased in severity, from 2004 to 2008, the Board finds that these assertions are not inconsistent with the RO's rating reductions.  In that regard, the RO concluded that the 2004 award of 30 percent ratings was erroneous, as the evidence at that time also only supported a 10 percent rating.  Thus, it is plausible that the Veteran's knee disabilities had increased in severity since 2004, but still did not warrant disability ratings higher than 10 percent, as a disability can increase in severity and yet still not have the requisite clinical findings for the assignment of an increased rating.  Furthermore, while the Veteran's recent 2014 VA examination results do demonstrate objective evidence of an increase in the severity of his knee impairments, in that he now experiences more limitation of knee motion than recorded during his 2004 and 2008 knee examinations, the findings still do not warrant the assignment of ratings higher than 10 percent, as the findings still fail to show any compensable limitation of motion or other findings warranting increased or separate disability ratings.  
With regard to the Veteran's assertion that the 2008 VA examination was inadequate, as it failed to accurately reflect the severity of his knee impairments, the Board finds that the similarity between the clinical findings recorded during the 2008 VA examination with the clinical findings recorded during the 2014 VA examination lend credibility to the clinical findings recorded in 2008.  Moreover, the 2008 VA examination findings are also consistent with clinical observations of the Veteran's knee disabilities as reflected in his VA treatment records.  Further, while the Board acknowledges that the Veteran is competent to report his knee symptoms, and does not doubt the sincerity and credibility of his reports, the clinical findings are accorded more probative weight, as the diagnostic testing that revealed these results is designed to quantify and find objective evidence of reported symptomatology.  In other words, while a lay person may report severe symptomatology, the rating criteria is predicated on evidence of certain clinical findings, as these clinical findings are the means by which a medical professional or rating specialist may quantify a veteran's symptoms and therefore create an objective basis for interpreting the relative severity of an individual's knee impairments.  
In this regard, the Board notes that as the clinical findings of record reflect that the 30 percent ratings in effect from August 2004 to July 2009 were not supported by evidence then of record; thus, the Veteran was not prejudiced by, but rather benefited as a result of, the erroneous assignment of these ratings.  

In sum, the Board finds that at the time of the April 2009 rating reduction, the evidence reflected that the Veteran was entitled to no more than 10 percent ratings for each service-connected knee disability, such that a rating reduction from 30 percent was warranted.  Further, the evidence clearly establishes that the procedures specified in 38 C.F.R. § 3.105 were followed, and that the rating reductions were supported by a preponderance of evidence, and were therefore proper.



ORDER

The reduction from 30 percent to a 10 rating for a service-connected left knee disability, effective July 1, 2009, was proper; thus, the Veteran's appeal of this issue is denied.

The reduction from 30 percent to a 10 rating for a service-connected right knee disability, effective July 1, 2009, was proper; thus, the Veteran's appeal of this issue is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


